DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15th, 2021 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on March 15th, 2021 in response to the Final Office Action mailed on December 14th, 2020.  Per Applicant's response, Claims 21, 29, & 36 have been amended, and Claims 37-40 have been newly added.  Claims 1-20 remain cancelled due to prior amendments.  As such, Claims 21-40 now remain pending in the instant application.  The Examiner has considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Response to Arguments
Applicant's arguments filed March 15th, 2021 have been fully considered but they are not persuasive.

In regards to Applicant’s argument that “Shure does not disclose a combined pump and battery housing having a pump compartment adjoining a watertight battery compartment, as claimed, where the pump compartment is configured to contain the inline pump therein and has an integrated strainer base with passageways to allow water to pass into the pump compartment to be pumped, and where the watertight battery compartment is configured to receive batteries having wiring to power the inline pump and has a removable battery cover configured to couple to, and provide a watertight seal with, a rim of the watertight battery compartment, as claimed. Instead, it is respectfully submitted that Shure's bullet-shaped shell 72 and upper compartment 14 form part of the same combined pump-motor/battery watertight compartment, e.g., as shown in Figure 6, and are not separated by any watertight seal in-between them so as to form a watertight battery chamber separate and apart from a non-watertight pump chamber.”, the Examiner must respectfully disagree.  At the outset, Applicant continues to allege that Shure’s shell 72 is the claimed “common wall” which provides the separation between the pump compartment and the battery compartment.  However, the Examiner respectfully maintains that Shure’s “floor 55” has been the element consistently interpreted by the Examiner as the “common wall” that separates (i.e. delineates between) the lower pump compartment 13 from the upper battery compartment 14.  Floor 55 is best seen in Figures 4 & 7, and these figures clearly depict how the floor 55 includes a central opening 101 that allows passage of wiring from the batteries 53 in battery compartment 13 to the pump (i.e. motor portion 77) in the pump compartment 13, as claimed.  Applicant goes on to argue that “Shure's bullet-shaped shell 72 and upper compartment 14 form part of the same combined pump-motor/battery watertight compartment, e.g., as shown in Figure 6, and are not separated by any watertight seal in-between them so as to form a watertight battery chamber separate and apart from a non-watertight pump chamber”.  Given this statement, Applicant appears to be interpreting the term “separating” in the claim much more narrowly than is actually required by the claim language itself.   As currently recited, the “common wall” merely separates the battery compartment from the pump compartment.  In this regard, Shure’s floor 55 clearly separates (i.e. delineates between) the lower pump compartment 13 (which contains both watertight and non-watertight portions) and the upper battery compartment 14 (which contains only a watertight portion).  In other words, Shure’s floor 55 clearly meets the requirements of the claims, as currently recited.  The both watertight and non-watertight portions is irrelevant given the currently recited claim language.  
As noted in the previous office action, if Applicant truly desires for the common wall to provide some specific structure or function upon which Shure’s separating floor 55 cannot read, then such a specific structure/function must be positively recited within the claims and be fully supported by Applicant’s originally filed specification.   For example, if Applicant truly desires for the pump compartment to be flooded, wherein the entire inline pump is contained within the flooded pump compartment, then such specific features must be positively recited within the claims and be fully supported by Applicant’s originally filed specification.  The Examiner notes that Applicant has added new claims 37 & 39, which appear to have attempted to detail a portion of the Examiner’s above-noted suggestion.  However, these new claims fail to also recite that the pump compartment is flooded, wherein the entire inline pump is contained within the flooded pump compartment, as suggested by the Examiner.  Due to this discrepancy, Shure’s pump compartment 13 continues to read upon the claims.

Claim Objections
Claims 29-36 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “batteries with wiring” and “the common wall configured to allow the wiring to pass through and connect the batteries in the watertight compartment to the inline pump in the pump compartment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-22, 24-26, & 28-30, & 32-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,218,195 to Shure in view of US 2007/0048157 to Collins et al. and US 2004/0131482 to King.
In regards to independent Claims 21, 29, & 36, and with particular reference to Figure 4, Shure et al. (Shure) discloses:

(21)	A bilge pump (10; Figs. 1-6; “battery powered submersible pump usable for draining aquariums or other similar functions” at col. 1, lines 5-7) comprising: a bilge pump arrangement (Fig. 4) having an inline pump (77, 78, 98) and a combined pump and battery housing (11) with welded together in a single piece (col. 4, lines 1-7) and that share a common wall (55) separating a pump compartment (space within 13, which contains both watertight and non-watertight regions) and a battery compartment (space within 14, which contains only a watertight region) (Fig. 4), the pump compartment configured to contain the inline pump therein (apparent in Fig. 4; the motor 77 is contained in the watertight portion of pump compartment 13, while the pump impeller 98 is contained in the non-watertight portion of pump compartment 13) and having an integrated strainer base (15) with passageways (19) to allow water to pass into the pump compartment to be pumped (col. 1, line 63 – col. 2, line 4), the watertight battery compartment configured to receive batteries (53) with wiring (79; Fig. 4) to power the inline pump (col. 2, lines 52-54; Fig. 4), and having a removable battery cover (104) configured to couple to, and provide a watertight seal with, a rim (42) of the watertight battery compartment (Fig. 6; col. 3, lines 57-65), the common wall configured to allow the wiring to pass through the common wall (via opening 101) and connect the batteries to the inline pump (clearly seen in Fig. 4); a switch assembly (34, 36) configured to selectively operate on/off functionality of the inline pump (col. 2, lines 20-36); 

(29)	A kit (Figs. 1-6) for installing a battery operated remote switched bilge pump (10) weighing less than one pound in a kayak or other small watercraft (Shure discloses that the pump is “lightweight” and “compact”, and thus, is capable of such use; see col. 1, lines 5-9), comprising: a bilge pump arrangement (Fig. 4) having an inline pump (77, 78, 98) and a combined pump and battery housing (11) with two adjoining compartments (13, 14) that are welded together in a single piece (col. 4, lines 1-7) and that share a common wall (55) separating a pump compartment and a watertight battery compartment (Fig. 4), the pump compartment (13) configured to contain the inline pump therein (as seen in Fig. 4) and having an integrated 

(36)	A bilge pump (10; Figs. 1-6) comprising: a bilge pump arrangement (Fig. 6) having an inline pump (77, 78, 98) and a combined pump and battery housing (11) with two adjoining compartments (13, 14) that are welded together in a single piece (col. 4, lines 1-7) and that share a common wall (55) separating a pump compartment and a watertight battery compartment, the pump compartment (13) configured to contain the inline pump therein (as seen in Fig. 4) and having an integrated strainer base (15) with passageways (19) to allow water to pass into the pump compartment to be pumped (col. 1, line 63 – col. 2, line 4), the watertight battery compartment (14) configured to receive batteries (53) with wiring (79) to power the inline pump (col. 2, lines 52-54), and having a removable battery cover (104) configured to couple to, and provide a watertight seal with, a rim (42) of the watertight battery compartment (Fig. 6; col. 3, lines 57-65), the common wall configured to allow the wiring to pass through the common wall (via opening 101) and connect the batteries to the inline pump (clearly seen in Fig. 4); a switch assembly (34, 36) configured to selectively operate on/off functionality of the inline pump (col. 2, lines 20-36)……the inline pump being dimensioned with a predetermined inline 

Shure discloses the majority of Applicant’s claimed invention, but does not disclose 1) the pump weighs less than one pound (Shure discloses a “lightweight” pump, but no particular weight), 2) the two compartments (13, 14) are molded together (Shure discloses welding instead, as denoted above), or 3) a detachable coupling arrangement (Shure does not disclose any coupling arrangement).
At the outset, the Examiner notes that Shure does not disclose that his pump is “less than one pound”, as claimed within Claim 29 (Shure merely discloses a “lightweight” pump).  However, the Examiner notes that it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraphs 8-9 & 43 of the published application, this weight range has been disclosed, but the Applicant has failed to disclose any criticality for the claimed limitations.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a pump weight of less than 1 pound (i.e. “lightweight”, as disclosed by Shure), since it has been held that discovering an optimum value (i.e. an optimum weight) of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Regarding the other two deficiencies in Shure, Collins and King remedy these deficiencies.  Specifically, Collins discloses another submersible bilge pump assembly (Figs. 1-13) for use in the bilge of a boat (para. 28), and discloses a single piece molded housing 11 having two molded Velcro; para. 16) configured to couple the bilge pump arrangement to a surface of a kayak or other watercraft so as to allow installation of the bilge pump arrangement to perform bilge pump functionality without the need for drilling or making any hole in any surface of the kayak or other watercraft, and also to allow removal of the bilge pump arrangement for cleaning and battery replacement.  King states that use of Velcro facilitates installation and removal of the pump which providing additional weight savings.  As such, by utilizing such the molded structure and coupling arrangement of Collins and King for Shure's bilge pump in the same ways, the same benefits could be achieved.  Therefore, to one of ordinary skill desiring a simpler bilge pump assembly having fewer components and which provides quick and easy mounting/installation within a bilge, it would have been obvious to utilize the techniques disclosed in Collins and King, respectively, in combination with those of Shure in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shure’s multi-piece pump housing to be a one-piece molded body (as taught in Collins) and to utilize Velcro attachment means (as taught in King) in order to obtain predictable results; those results being a simpler bilge pump having fewer components and which provides a quick and easy means of installation and removal of the pump to/from a bilge.

In regards to Claims 22 & 30, Shure’s switch assembly (34, 36) is configured with wires (79) coupled to the bilge pump arrangement (seen in Fig. 4) so as to operate on/off functionality of the pump 
In regards to Claims 24, 28, & 33-34, King’s detachable coupling arrangement (i.e. the Velcro) consists of one piece of fabric having hooks, and another piece of fabric having loops for coupling to the hooks (these are all features that are implicit to Velcro, as disclosed in King). 
In regards to Claim 25, Shure’s bilge pump arrangement (Fig. 4) is a battery operated remote switched bilge pump (10) for installing in a kayak or the watercraft (Shure is capable of use in a bilge of a watercraft; see col. 1, lines 5-9; the Examiner further notes that this limitation is merely a statement of intended use that does not limit the claimed apparatus in any patentable sense).  Shure does not disclose the specific weight of his pump (although Shure specifically discloses “lightweight” and “compact” features for his pump).  Thus, Shure discloses the claimed invention except for a pump weight of “less than 1 pound”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a pump of less than 1 pound weight (i.e. “lightweight”, as disclosed by Shure), since it has been held that discovering an optimum value (i.e. weight) of a result effective variable (i.e. various pump weights) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
In regards to Claims 26 & 35, see Claim 36 above.
In regards to Claim 32, Shure’s batteries (53) are configured to provide voltage to the pump, but Shure does not specify “about 6 volts”, as claimed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize 6-volt batteries (given a 6 volt-In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Additionally, it would have been an obvious matter of design choice to utilize a 6-volt power source, since Applicant has not disclosed that such voltage solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other voltages compatible with a given pump motor.
In regards to Claim 37, the pump compartment (13) is configured to contain entirely the inline pump therein (this is apparent in Fig. 4; the motor 77 is contained in the watertight portion of pump compartment 13, while the pump impeller 98 is contained in the non-watertight portion of pump compartment 13).
In regards to Claim 38, the watertight battery compartment (14) is configured to contain entirely the batteries (53) wherein (this is apparent in Fig. 4).
In regards to Claim 39, the pump compartment (13) is configured to contain entirely the inline pump therein (this is apparent in Fig. 4; the motor 77 is contained in the watertight portion of pump compartment 13, while the pump impeller 98 is contained in the non-watertight portion of pump compartment 13).
In regards to Claim 40, the watertight battery compartment (14) is configured to contain entirely the batteries (53) wherein (this is apparent in Fig. 4).
	
Claims 23, 27, & 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shure-Collins-King as applied above, and further in view of US 5,669,323 to Pritchard.
In regards to Claims 23, 27, & 31, Shure’s switch assembly (34, 36) is battery operated, arranged within the housing, and configured to operate the on/off functionality of the pump.  However, Shure does not further disclose additional wireless control for the switch. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




ABC